           Case 3:12-cr-00576-PGS Document 58 Filed 05/24/21 Page 1 of 1 PageID: 470


Dolores Hicks

From:                               Lisa Van Hoeck <Lisa_Van_Hoeck@fd.org>
Sent:                               Wednesday, May 19, 2021 10:39 AM
To:                                 Dolores Hicks                                               -




Cc:                                 Anger, Jordan (USANJ); Gribko, Joseph (USANJ)
Subject:                            US v. Maurice Richardson, Criminal No. 12-576 (PGS)


Good morning Dolores,

I’m reaching out to see if Judge Sheridan would like me to represent Mr. Richardson regarding the government’s motion
for an order to take the money in his inmate account for restitution. The Federal Defender was only appointed to
handle the compassionate release, but I can handle this motion as well with the court’s permission. If I am in for the
motion, I already have something at 10:00 a.m. on May 25th. I also would like time to obtain his BOP financial records
and submit opposition.

Thanks                                                                                 ?4                  ‘°
Lisa                                                               t°’i                                                 h
                                                                                 z_&                        O   p iv’
Lisa Van Hoeck                                                    ___       1          -

                                                                                            11
                                                                                _--




Assistant Federal Public Defender                                       ,



Federal Public Defender’s Office
22 South Clinton Avenue
                                                                                           5/       L’-(
                                                                                                           /,
Station Plaza Four, Fourth Floor
Trenton, New Jersey 08609




                                                              1
